DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimoto (US Pub 20080174872) in view of Nakamura (JP2001353810) in further view of Roquiny (US Pub 20080311389).
Regarding claims 1-3, 6-7, 9-11 and 12: Morimoto teaches a method of making an article, and does not include adding a special colorant to a glass batch; the method comprising providing a glass and then depositing each of the following layers in sequence (Examples).

    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale


	As Nakamura, who similarly teaches a coated article comprising alternating dielectric and Ag metallic layers being an EMI optical filter for PDPs, etc., discloses that it is desirable for at least one of the metallic layers to be a 1-30nm thick discontinuous layer made of Ag islands in order to provide for improved light transmission, surface resistance, conductivity, etc. (see 0016, 0018, 0023, 0060), it would have been obvious to one having ordinary skill at the time of invention to modify Morimoto to include Morimoto’s Ag metallic layer to be a 1-30nm thick discontinuous layer made of Ag islands, which overlaps the claimed range (MPEP 2144.05), for improved light transmission, surface resistance, conductivity, etc. 
	Although the thickness of the islands themselves are not explicitly recited, due to the islands being what forms the 1-30nm thick layer, one having ordinary skill will readily conclude the thickness of said islands would have to be no greater than 30nm thereby overlapping Applicants’ recited range (MPEP 2144.05).
Morimoto’s primer has a thickness as claimed (see Examples) and can comprise aluminum metal which is to be oxidized before the underlying Ag (0053) but Morimoto fails to teach their primer being deposited as a metal as required by claim 1 or deposited as a metal in a non-reactive or oxygen free atmosphere and then subsequently oxidized as required by claims 7 and 9. However, Morimoto does not exclude such a feature and instead, only generally teach their coated article comprising 
As Roquiny, who similarly teaches a coated article comprising alternating dielectric and Ag metallic layers wherein their primer is to protect underlying Ag from oxidation with an oxide dielectric thereon, suggests that primers can be deposited in metallic form in a non-reactive, non-oxidizing atmosphere and then be oxidized during the deposition of the overlying oxide dielectric (see 0124 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Morimoto to include depositing their primer as a metal in a non-reactive, non-oxidizing atmosphere and then be oxidized during the deposition of the overlying oxide dielectric in order to obtain a desirable primer.
Although Morimoto does not explicitly disclose the primer layer contacting the underlying first dielectric, this would be reasonably expected. Specifically, it is initially noted that the primer layer is deposited directly on a discontinuous layer solely made of Ag islands and said discontinuous layer is directly on the underlying first dielectric. Given that the discontinuous layer is made solely of Ag islands, one having ordinary skill would reasonably expect at least some degree of gaps/voids to be present between the islands and when the primer is deposited thereon, the primer to permeate said gaps reaching the underlying layer. Additionally, the Examiner points out that Morimoto’s method includes the same steps and layers as that claimed and as such, one having ordinary skill would reasonably conclude the final characteristics resulting from said method (i.e. the primer to reach the underlying dielectric after it is deposited on the 
As Morimoto’s method meets that claimed, one having ordinary skill would reasonably conclude the article to be tinted and/or colored absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 4-5, and 8: The dielectric layers all comprise ZnO (0032, 0047, 0049). 

Claims 13-18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimoto (US Pub 20080174872) in view of Nakamura (JP2001353810).
Regarding claims 13-15 and 18: As discussed above, Morimoto teaches a method that does not include adding a special colorant to a glass batch; the method comprising providing a glass and then depositing each of the following layers in sequence.

    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale

 Morimoto fails to teach their metallic layer being subcritical (discontinuous), however, Morimoto’s coated article comprising alternating dielectric and Ag metallic 
Although the thickness of the islands themselves are not explicitly recited, due to the islands being what forms the 1-30nm thick layer, one having ordinary skill will readily conclude the thickness of said islands would have to be no greater than 30nm thereby overlapping Applicants’ recited range (MPEP 2144.05).
As Morimoto’s method meets the steps claimed, one having ordinary skill would reasonably conclude the method to be producing a tinted and/or colored article absent an evidentiary showing to the contrary. 
Regarding claim 17 and 21: The dielectric layers all comprise ZnO (0032, 0047, 0049) and there is a primer layer 12c over the subcritical layer above. 
Regarding claim 16: The manner claim 13 above was rejected fails to meet claim 16, however, Morimoto would still render claim 16 obvious. Specifically, Morimoto teaches a method,that does not include adding a special colorant to a glass batch; the method comprising providing a glass and then depositing each of the following layers in sequence.

    PNG
    media_image2.png
    434
    716
    media_image2.png
    Greyscale

 It is noted that since both layers 12a and 12b are under other layers, they are both considered primer layers in as much as the term has been defined. 
Morimoto fails to teach their metallic layer being subcritical (discontinuous), however, Morimoto’s coated article comprising alternating dielectric and Ag metallic layers is an EMI optical filter for PDPs, etc. and for reasons above, it would have been obvious, in view of Nakamura, to one having ordinary skill at the time of invention to modify Morimoto to include Morimoto’s Ag metallic layer to be a 1-30nm thick discontinuous layer for improved light transmission, surface resistance, conductivity, etc. 
As Morimoto’s method meets the steps claimed, one having ordinary skill would reasonably conclude the method to be producing a tinted and/or colored article absent an evidentiary showing to the contrary. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10654749. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art above.
Claims 1-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10654748. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art above.
Claims 1-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Patent Application 16802094. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art above.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
Applicants initially argue that against the references cited disclosing the claimed invention because Morimoto is directed to forming a laminate having transparency wherein the claim is directed to making a tinted article but this is not persuasive. Although the Examiner agrees that Morimoto discloses transparency, a teaching of transparency in no way excludes the formation of a tinted article. For example, it is well known that an article can have both transparency and have a tint (i.e. tinted car windows, sunglasses, etc. for example). Further it is noted that Morimoto is directed to a PDP having transparency and Nakamura clearly suggest that PDP laminates can have both have a degree of transparency and be provided with coloration. As such, arguing that because Morimoto’s laminate desires transparency, obtaining a tint cannot be said to be obvious is not persuasive. Additionally, even though Morimoto may not explicitly disclose their method being for forming tint or color, as Morimoto’s method meets the steps and structure claimed, one having ordinary skill would reasonably conclude Morimoto’s method to be producing a tint and/or color absent an evidentiary showing to the contrary. 
Applicants also appear to argue against Morimoto and Nakamura because they include multiple metal layers and thicknesses whereas the claimed invention is directed to a method of providing a tinted or colored article using only a single discontinuous metal layer. This is not persuasive because regardless of whether or not Morimoto and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784